Title: From George Washington to William Thornton, 11 September 1799
From: Washington, George
To: Thornton, William

 

Dear Sir,
Mount Vernon 11th Sep. 1799

The 20th of this month—when Mr Blagden would require an advance of a thousand dollars—being near at hand—and Mr Peter affording a good and safe opportunity to remit it—I enclose for this purpose, a check on the Bank of Alexandria, to that amount.
Mr Peter informs me that his brother  has Ironmongery of a good quality, which he wants to dispose of, and would sell cheap. I pray you therefore to inform Mr Blagden of this circumstance, request him to examine it, and if of the kind & quality he requires & to be had on good terms—to supply himself therefrom, and at the foot of the Invoice to draw upon me for the amount; which shall be immediately paid. With great esteem & regard I am Dear Sir Your Most Obedt Servt

Go: Washington

